             Case 2:18-cv-08884-LMA Document 81 Filed 07/28/20 Page 1 of 6



                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF LOUISIANA

    JASON JARRELL SPIKES                                                          CIVIL ACTION

                                                                                  NO.      18-08884

                                                                                  consolidated with
    VERSUS
                                                                                 NOS.     18-09422
                                                                                          18-10470
                                                                                          18-13668

    STATE OF LOUISIANA, ET AL.                                                   SECTION: “I”(3)


                              REPORT AND RECOMMENDATION

           Petitioner, Jason Jarrell Spikes, a Louisiana state prisoner, filed a motion seeking relief

pursuant to Rule 60(b) of the Federal Rules of Civil Procedure. 1 For the following reasons, it is

recommended that the motion be DENIED.

           On January 11, 2017, petitioner was convicted under Louisiana law of possession or

introduction of contraband in a state correctional facility. On June 26, 2017, he was then found to

be a fourth offender and was sentenced as such to a term of twenty years imprisonment without

benefit of probation or suspension of sentence. On December 21, 2017, the Louisiana First Circuit

Court of Appeal affirmed his conviction, habitual offender adjudication, and sentence. State v.

Spikes, No. 2017KA0655, 2017 WL 6524791 (La. App. 1st Cir. Dec. 21, 2017). In 2019, he filed

a related writ application challenging the Court of Appeal’s decision; however, the Louisiana

Supreme Court rejected that application, stating simply: “WRIT NOT CONSIDERED. Untimely

filed pursuant to La.S.Ct.R. X § 5.” State v. Spikes, 265 So. 3d 772 (La. 2019).




1
    Rec. Doc. 79.
           Case 2:18-cv-08884-LMA Document 81 Filed 07/28/20 Page 2 of 6



         The instant federal proceedings commenced in 2018. Over the course of the proceedings,

petitioner filed four separate habeas corpus petitions, all of which challenged the foregoing

conviction and sentence. Ultimately, the petitions were consolidated, and all of his federal habeas

corpus claims were dismissed with prejudice on the merits. Spikes v. Louisiana, Civ. Action No.

18-08884 c/w Nos. 18-09422, 18-10470, and 18-13668, 2019 WL 3308402 (E.D. La. May 28,

2019), adopted, 2019 WL 2432085 (E.D. La. June 11, 2019). 2 He did not appeal.

         However, petitioner subsequently filed a motion seeking relief from that judgment pursuant

to Rule 60(b). 3 The United States District Judge construed that motion as a successive habeas

corpus petition and transferred it to the United States Fifth Circuit Court of Appeals. 4 The Court

of Appeals then dismissed the matter because petitioner failed to comply with a court notice. In

re: Spikes, No. 19-30681 (5th Cir. Oct. 31, 2019). 5

         In June of 2020, petitioner filed a document styled as a “Plea to Release,” 6 which the United

States District Judge referred to the undersigned United States Magistrate for the issuance of a

Report and Recommendation. 7         The undersigned issued a report noting that: (1) “[t]he law

recognizes no such motion where, as here, a federal court has denied habeas corpus relief on the

merits and that denial has become final by operation of law”; and (2) to the extent the motion was

liberally construed as another Rule 60(b) motion, it should be denied and/or dismissed. Spikes v.

Louisiana, Civ. Action No. 18-08884 c/w Nos. 18-09422, 18-10470, and 18-13668, 2020 WL

3548938 (E.D. La. June 22, 2020). 8 The district judge adopted that recommendation and dismissed




2
  Rec. Docs. 51, 54, and 55.
3
  Rec. Doc. 63.
4
  Rec. Doc. 64.
5
  Rec. Doc. 71.
6
  Rec. Doc. 74.
7
  Rec. Doc. 75.
8
  Rec. Doc. 76.

                                                   2
            Case 2:18-cv-08884-LMA Document 81 Filed 07/28/20 Page 3 of 6



the motion. Spikes v. Louisiana, Civ. Action No. 18-08884 c/w Nos. 18-09422, 18-10470, and

18-13668, 2020 WL 3546329 (E.D. La. June 30, 2020). 9 Again, petitioner did not appeal.

         Instead, he simply returned to this Court again to file yet another Rule 60(b) motion,10 and

that motion has likewise been referred to the undersigned for the issuance of another Report and

Recommendation. 11 In his motion, petitioner argues that relief is warranted under subsections (1),

(3), (4), and (6) of Rule 60(b). However, it is clear that “Rule 60(b) relief will be afforded only in

unique circumstances. The party seeking relief from a judgment or order bears the burden of

demonstrating that the prerequisites for such relief are satisfied.” Mendy Properties, LLC v.

Rhodes Life Insurance Co., Civ. Action No. 09-6302, 2010 WL 3173050, at *1 (E.D. La. Aug. 11,

2010) (Africk, J.) (citation and quotation marks omitted). For the following reasons, petitioner has

not met that burden.

                                           Subsection (1)

         Under subsection (1), a party may be granted relief from a final judgment based on

“mistake, inadvertence, surprise, or excusable neglect.” Fed. R. Civ. P. 60(b)(1). With respect to

that provision, petitioner argues: “I wasn’t familary with the law at the time. Didn’t know you

had 30 days to mail my writ from the First Circuit Court of Appeal to the Louisiana Supreme

Court.” 12 However, “[g]ross carelessness, ignorance of the rules, or ignorance of the law are

insufficient bases for 60(b)(1) relief.” Edward H. Bohlin Co. v. Banning Co., 6 F.3d 350, 357 (5th

Cir. 1993).




9
  Rec. Doc. 78.
10
   Rec. Doc. 79.
11
   Rec. Doc. 80.
12
   Rec. Doc. 79, p. 1.

                                                  3
             Case 2:18-cv-08884-LMA Document 81 Filed 07/28/20 Page 4 of 6



                                            Subsection (3)

           Under subsection (3), a party may be granted relief from a final judgment based on “fraud

(whether previously called intrinsic or extrinsic), misrepresentation, or misconduct by an opposing

party.” Fed. R. Civ. P. 60(b)(3) (emphasis added). With respect to that provision, petitioner

argues: “If the lawyer fails to follow state procedures rules, resulting in the dismissal of the appeal,

this represents ineffective assistance of counsel. I have mailed the affidavit from the Louisiana

Disciplinary Board, Prentice L. White, to this Court.” 13

           “To succeed on [a Rule 60(b)(3) motion], the movant must show by clear and convincing

evidence ‘(1) that the adverse party engaged in fraud or other misconduct, and (2) that this

misconduct prevented the moving party from fully and fairly presenting his case.’” Areizaga v.

ADW Corp., 796 F. App’x 205, 207 (5th Cir. 2020) (emphasis added). Here, petitioner is

complaining about the actions of his own counsel, not those of an adverse party. That alone ends

the matter: “Rule 60(b)(3) does not afford relief to a claimant contending he received ineffective

assistance of counsel, as the rule specifically contemplates the misconduct of ‘adverse parties.’”

Williams v. City of Morgan City, Civ. Action No. 08-0441, 2010 WL 2874422, at *4 (W.D. La.

July 16, 2010), aff’d, 428 F. App’x 356 (5th Cir. 2011). Moreover, in any event, “Rule 60(d)(3)

addresses only fraud on the federal habeas court, not fraud on the state courts, the parties, or their

relatives.” Preyor v. Davis, 704 F. App’x 331, 340 (5th Cir. 2017). Petitioner is complaining

about matters that occurred in the state courts, not in this federal court.

                                            Subsection (4)

           Under subsection (4), a party may be granted relief from a final judgment when “the

judgment is void.” Fed. R. Civ. P. 60(b)(4). With respect to that provision, petitioner argues:



13
     Id.

                                                   4
               Case 2:18-cv-08884-LMA Document 81 Filed 07/28/20 Page 5 of 6



“My 2253 state habeas was granted. I mailed State v. Spikes, No. 2018-KH-2079 [2020] WL

2319144 (La. Mar. 9, 2020) to this Court.” 14

            Under subsection (4), “[a] judgment is void only if the court that rendered it lacked

jurisdiction of the subject matter, or of the parties, or if it acted in a manner inconsistent with due

process of law.” Taylor v. Colvin, 616 F. App’x 685, 687 (5th Cir. 2015) (quotation marks

omitted). Here, petitioner does not allege that this federal court lacked jurisdiction or violated his

due process rights; rather, he is merely arguing that it reached the wrong conclusion.                 That is

insufficient. Moreover, in any event, petitioner’s underlying assertion is simply wrong – he was

not granted relief in the state courts. On the contrary, the Louisiana First Circuit Court of Appeal

affirmed his conviction, habitual offender adjudication, and sentence, and the decision he now

cites is merely one in which the Louisiana Supreme Court denied his request for reconsideration

of its decision rejecting his direct-review writ application as untimely.

                                               Subsection (6)

            Under subsection (6), a party may be granted relief from a final judgment based on “any

other reason that justifies relief.” Fed. R. Civ. P. 60(b)(6). With respect to that subsection,

petitioner, without further explanation, argues:

                    Quasi-Crime – An offence not subject to criminal prosecution (such as
            contempt or violation of a municipal ordinance) but for which penalities or
            forfeitures can be imposed. An offence for which someone other than the actual
            perpetrator is held liable, the perpetrator being presumed to act on the command of
            the responsibility party.
                    Ethnic violation – Of or relating to sizable groups of people sharing a
            common and distinctive racial, national, religious, linguistic, or cultural heritage. 15

            “Rule 60(b)(6) is a catchall provision that allows for the granting of relief from a judgment

for ‘any ... reason that justifies relief’ other than those reasons listed in Rule 60(b)(1)-(5).” Webb


14
     Id.
15
     Id. at pp. 1-2.

                                                       5
         Case 2:18-cv-08884-LMA Document 81 Filed 07/28/20 Page 6 of 6



v. Davis, 940 F.3d 892, 899 (5th Cir. 2019). However, the United States Fifth Circuit Court of

Appeals has held:

               Relief under Rule 60(b)(6) is available only in extraordinary circumstances.
       Extraordinary circumstances will rarely occur in the habeas context. The district
       court is permitted to consider a wide range of factors in determining whether
       extraordinary circumstances are present. These may include, in an appropriate
       case, the risk of injustice to the parties and the risk of undermining the public’s
       confidence in the judicial process. Moreover, a Rule 60(b)(6) movant must show
       that he can assert a good claim or defense if his case is reopened.

In re Johnson, 935 F.3d 284, 289 (5th Cir. 2019) (citations, quotation marks, and brackets omitted),

cert. denied, 140 S. Ct. 2521 (2020). Obviously, petitioner’s foregoing three-sentence statement

of his vague argument falls far short of those standards.

                                    RECOMMENDATION

       It is therefore RECOMMENDED that petitioner’s Rule 60(b) motion, Rec. Doc. 79, be

DENIED.

       A party’s failure to file written objections to the proposed findings, conclusions, and

recommendation in a magistrate judge’s report and recommendation within fourteen (14) days

after being served with a copy shall bar that party, except upon grounds of plain error, from

attacking on appeal the unobjected-to proposed factual findings and legal conclusions accepted by

the district court, provided that the party has been served with notice that such consequences will

result from a failure to object. 28 U.S.C. § 636(b)(1); Douglass v. United Services Auto. Ass’n,

79 F.3d 1415, 1430 (5th Cir. 1996) (en banc).
                                      28th day of July, 2020.
       New Orleans, Louisiana, this ________




                                             __________________________________________
                                             DANA M. DOUGLAS
                                             UNITED STATES MAGISTRATE JUDGE


                                                 6
